DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 18 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 18 recites the limitation "the first website".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-9, 11-16 and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
1 is directed to a method, independent claim 8 is directed to a computer program product and independent claim 15 is directed to a computing system, which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a computer-implemented method for conducting general business interactions of business relations by inventory management through product placement based on sales performance by using sales data and product images to train a computer system to recognize which of a plurality of products to group together within a proximate distance at a particular retail space.  Specifically, the claims recite:
A computer-implemented method for adjacency planning for adjacency planning, comprising: defining, on a computing device, a plurality of location-based sales data for a plurality of products; defining a plurality of association pairs from the plurality of products by executing, via a machine learning system, …; determining a plurality of retail locations for the plurality of products based upon, at least in part, the plurality of location-based sales data for the plurality of products and the plurality of association pairs defined from the plurality of products; selecting a neural network trained in differentiating one or more images of the plurality of products for at least one category,…; generating, based on meta data associated with the one or more images of the plurality of products, at least one fashion-ability score …; determining one or more associate pairs between the plurality of products based on at least the fashion-ability score for each of the plurality of products and a multi-contextual visual similarity analysis of each of the plurality of products, …; and generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space, wherein each of the one or more association pairs are placed within a pre-defined distance of one another.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations of inventory management through product placement based on sales performance which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as computer, computing device, machine learning system, neural network and user interface) as a tool in claim 1 to perform the functions of planning, defining, determining, selecting, differentiating, training, generating, using and placing as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a computer, computing device, machine learning system, neural network and user interface merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the computer, computing device, machine learning system, neural network and user interface performs the steps or functions of business relations for inventory management through product placement based on sales performance.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as computer, computing device, machine learning system, neural network and user interface) performing functions planning, defining, determining, selecting, differentiating, training, generating, using and placing that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a computer, computing device, machine learning system, neural network and user interface to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through business relations for inventory management through product placement based on sales performance.  As discussed above, taking the claim elements separately, a computer, computing device, machine learning system, neural network and user interface performs the steps or functions of business relations for inventory management through product placement based on sales performance. commercial interactions for business relations through inventory management by product placement based on sales performance. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Independent claims 8 and 15 describe a computer program product and computing system performing functions of planning, performing, executing, defining, determining, selecting, differentiating, training, generating, using and placing relating to product placement based on sales performance without additional elements beyond generic computer components such as a computer program product, computing system, non-transitory computer readable storage medium, memories, processors, computing device, machine learning system, neural network and user interface that provide significantly more than the abstract idea of commercial interactions through business relations for inventory management through product placement based on sales performance as noted above regarding claim 1.  Therefore, these independent claims are also not patent eligible.
Dependent claims 2, 4-7, 9, 11-14, 13-14, 16, 18-22 and 24 further describe the abstract idea of commercial interactions through business relations for inventory management through product placement based on sales performance. These dependent claims do not include additional elements to perform their respective functions of defining, determining, receiving, relative positioning, generating, inserting, accessing, associating, selecting, deriving, converting, performing and applying beyond the generic computer components of a computer, computer program product, computing system, user interface and first website and as disclosed in their respective independent claims that integrate the abstract idea 1, 8 and 15 also renders dependent claims 2, 4-7, 9, 11-14, 13-14, 16, 18-22 and 24 as not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-16, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US Patent Application Publication 2009/0006156 A1), in view of Mattingly et al. (US Patent Application Publication 2018/0189725 A1), Wannier et al. (US Patent Application Publication 2009/0276291 A1) and Hasan et al. (US Patent Publication 10,755,228 B1).
Regarding Claims 1, 8 and 15 Hunt teaches:
A computer-implemented method adjacency planning/ computer program product for adjacency planning comprising a non-transitory computer readable storage medium having a plurality of instructions stored thereon, which, when executed by a processor, cause the processor to perform operations/ computing system for adjacency planning, including one or more processors and one or more memories configured to perform operations comprising (See ¶ [1794] - describes a data analytical platform that provides profiling according to certain product metrics including merchandising and product adjacencies and [1802] - describes a system operating on/ controlled by a computer and ): 
defining, on a computing device, a plurality of location-based sales data for a plurality of products (See ¶ [0655-0657] - describes a system collecting overlapping data for products, including sales of said products in a particular display location); 
defining a plurality of association pairs from the plurality of products (See ¶ [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) by executing, via a machine learning system (See ¶ [0437] - describes a system using machine-learning algorithms), one or more sequence mining algorithms (See ¶ [0270], [0275] and [0290] - describes a system using sequence mining techniques) on the plurality of retail location-based sales data to define one or more sequential relationships between a subset of the plurality of products purchased during a plurality of transactions (See ¶ [0342-0343] - describes a system analyzing data gathered from numerous transactions over a period of time and positing relationships between at least various products from various transactions);       
determining a plurality of retail locations for the plurality of products based upon, at least in part, the plurality of location-based sales data for the plurality of products and the plurality of association pairs defined from the plurality of products (See ¶ [0264-0267] - describes a system using sales data for various products in various locations in a store as a measure to base product pair matching); 

generating, the at least one category for each of the plurality of products  (See ¶ [0531] - describes the system scoring product key performance indicators (KPI), among other types of KPIs and [0597-0598] - describes the system optimizing performance with neural networks and other optimization models); 
determining one or more associate pairs between the plurality of products based on (See ¶ [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) (See ¶ [0150] - describes a system determining similarity between products based on probabilistic weights of product attributes and threshold values of said probabilistic weights [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching) 
each of the one or more association pairs are placed within a pre-defined distance of one another (See ¶ [0253] - describes the system using similarity based analysis of at least products to match items and group them physically in a store as well as electronically in a database, [0260-0262] - describes a system using a probabilistic approach to item aspect pair matching, [0539] - describes the system analyzing sales of products matched together and featured on an end-cap display, wherein said end-cap display area is the maximum allowable distance between any of the products that are determined to qualify for said , [0531] - describes the system scoring product key performance indicators (KPI), among other types of KPIs and [1794] - describes a data analytical platform that provides profiling according to certain product metrics including merchandising and product adjacencies).
Hunt does not explicitly teach:
generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space.  This is taught by Mattingly (See ¶ [0036] - describes a computer system generating planograms for retail items in retail locations, ¶ [0043] - describes said system displaying said planogram on a user interface and [0059] - describes the planogram layout relative to two-dimensional or three-dimensional space).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a graphical display of analyzed product data, such as a planogram on a user device, in a system that analyzes data to optimize an owner’s goal, such as maximizing sales, thereby further enhancing the accuracy and efficiency of said data analysis system.
Hunt or Mattingly do not explicitly teach:
based on … the plurality of products, fashion-ability, at least the fashion-ability score for each of the plurality of products, fashion-ability score within a pre-Page 2 of 20Application No.: 16/047,162Docket No.: P201800429US01Reply to Office Action dated September 30, 2021defined threshold.  This is taught by Wannier (See ¶ [0099] - describes a system scoring and matching garments, [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules and [0159-0161] - describes the system using pictures of products as a parameter to group multiple products).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Hunt, Mattingly or Wannier do not explicitly teach:
selecting a neural network trained in differentiating one or more images of the plurality of products for at least one category, wherein the neural network is selected based on attributes of pre-identified images utilized in training the neural network, wherein the attributes of the pre-identified images are associated with the at least one category of the plurality of products (See Hasan Col. 9 lines 1-16 - describes a system for product image based training of an inventory management model for fashion products using a neural network comprising color coded groupings of said fashion products, Col. 10 line 43 - Col. 11 line 13 - describes the system recognizing product categories based on attributes of said products and Col. 13 lines 6-10 - describes the system identifying a color of a fashion product based on color groupings generated during training of a color based neural network and selecting said color); 
meta data associated with the one or more images of … using the neural network selected, wherein the metadata associated with the one or more images is non-visual (See Hasan Col. 10 line 43 - Col. 12 line 48 - describes the system using numerous data points comprising the visual and non-visual types of metadata as described by the specification of the instant application), 
multi-contextual visual similarity analysis of each of the plurality of products and a visual similarity based on the multi-contextual visual similarity analysis (See Hasan Col. 9 line 49 - Col. 10 line 21 - describes the system grouping similar fashion products together based multiple visually recognizable types of context about said fashion products, such as type and color [e.g.: a dress being one of four colors]). It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate image based training of a neural network in a system that uses neural networks and other data processing models to optimize performance, thereby further enhancing the accuracy and efficiency of said system.
 2, 9 and 16 modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of products include a plurality of fashion products and defining the plurality of association pairs from the plurality of fashion products is based upon (See ¶ [1121] - describes clothing as a product category considered by the system), 
modified Hunt does not teach:
at least in part, one or more of a plurality of fashion-ability scores representative of the plurality of fashion products and a visual similarity between the plurality of fashion products.  This is taught by Wannier (See ¶ [0099] - describes a system scoring and matching garments and [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Regarding Claims 4 and 11, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, wherein determining the plurality of retail locations for the plurality of products includes: 
receiving a selection of a marketing objective from a plurality of marketing objectives (See ¶ [0508] - describes a system yielding data in such a granular manner that it allows tracking of several forms of sales and marketing objectives/ goals).


5, 12 and 19, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 4, 11 and 18, wherein determining the plurality of retail locations for the plurality of products includes: determining the plurality of retail locations for the plurality of products based upon, at least in part, the received marketing objective selection (See ¶ [0515] - describes a system yielding at least a number of displays needed to reach certain designated sales and marketing objectives/ goals).
Regarding Claims 6, 13 and 20, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1, 8 and 15, wherein the plurality of retail locations for the plurality of products includes relative positioning of the plurality of products with respect to one another based upon, at least in part, the plurality of retail location-based sales data for the plurality of products and the defined plurality of association pairs from the plurality of products (See ¶ [1240-1241] - describes a system assigning product display locations based at least on sales data of said products as well as sales data of other products already considered similar [or paired] with said products).
Regarding Claims 7 and 14, modified Hunt teaches:
The computer-implemented method/ computer program product/ computing system of claim 1 and 8, 

modified Hunt does not teach:
wherein generating the planogram on the user interface includes: 
inserting a plurality of images representative of the at least a portion of the plurality of products into the planogram at the determined plurality of retail locations for the at least a portion of the plurality of products.  This is taught by Mattingly (See ¶ [0061] - describes a system capturing images of a prepared display and comparing said images to the appropriate planogram for said display to ensure accuracy of product arrangement).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate an image reference check in a system that uses images as the primary method of information communication, such as a planogram, thereby further enhancing the accuracy and efficiency of said system.
Regarding Claim 18, modified Hunt teaches:
The computing system of claim 15, wherein receiving information associated with the user accessing the first website includes associating one or more fashion products with the user accessing the first website (See ¶ [1428] - describes a system analyzing product sales that are conducted through user profiles on websites, [1121] - describes said products as comprising fashion items, such as clothing and [0570] - describes customer profiles comprising multiple types of product related data for analysis).
Regarding Claim 21, modified Hunt teaches:
The computer-implemented method of claim 1, further comprising: 

modified Hunt does not teach:
receiving the one or more images of the plurality of products, wherein the one or more images received are selected by a user in a user interface, the one or more images including metadata, and wherein the at least one category is determined using the metadata of the one or more images.  This is taught by Wannier (See ¶ [0063] - describe the system using CAD and other systems to categorize garments based on , [0099] - describes a system scoring and matching garments, [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules, [0159-0161] - describes the system using pictures of products as a parameter to group multiple products and [0177] - describes the system using metadata).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate fashion parameters in a system that scores and matches at least fashion products, thereby further enhancing the accuracy of said system.
Regarding Claim 22, modified Hunt teaches:
The computer-implemented method of claim 21, 
 modified Hunt does not teach:
wherein the at least one category is determined based on one or more attributes derived from the metadata, and wherein the similar fashion-ability score is within the pre-defined threshold in the at least one category.  This is taught by Wannier (See ¶ [0024-0025] - describes the system filtering garments by style, topic or audience by using thresholds on scores [for each garment], [0063] - describe the system using CAD and other systems to categorize garments based on data points such as shape, [0088] - describes the system categorizing a garment based on attributes such as color, fabric, tolerances, body shape, etc., [0099] - describes a system scoring and matching garments, [0145-0151] - describes said system displaying said matching and scoring garments based on color and fashion suitability rules, [0159-0161] - describes the system using pictures of products as a parameter to group multiple products and [0177] - describes the system using metadata).  It would be obvious to one having ordinary skill in the art before the 
Regarding Claim 24, modified Hunt teaches:
The computer-implemented method of claim 1, wherein the multi-contextual visual similarity analysis further comprises: 



modified Hunt does not teach:
wherein the multi-contextual visual similarity analysis further comprises: 
converting the one or more images of the plurality of products into pixel intensities across channels (as the specification of the instant application describes “channels” in terms of RGB [colors], See Hasan Col. 11 lines 14-40 - describes a system analyzing pixels of images to determine a color of a subject within said images based on different values of Red, Green and Blue pixels within said subject of said image); Page 8 of 20Application No.: 16/047,162Docket No.: P201800429US01 Reply to Office Action dated September 30, 2021 
performing dimension reduction to reduce a computational load (See Hasan Col. 13 line 30 - Col. 14 line 23 - describes the system pre-processing images by cropping them to a standard size, thereby reducing the number of pixels used by the system for feature extraction); and 
applying a vector similarity formula on a plurality of obtained vectors from the one or more images of the plurality of products (See Hasan Col. 9 line 28 - Col. 10 line 3 - describes the system using product color as a feature vector to group products of similar colors).  It would be obvious to one having ordinary skill in the art before the effective 

Response to Remarks
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in independent claims 1, 8 and 15 as being an “improvement in computer-related technology as well as an improvement to at least the field of adjacency planning” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  The independent claims do not specifically mention any particular structure to facilitate the methods described beyond the use of generic computer components being used in their ordinary capacity (computer, computer program product, computing system, non-transitory computer readable storage medium, memories, processors, computing device, machine learning system, neural network and user interface) to perform the functions of planning, performing, executing, defining, determining, selecting, differentiating, training, generating, using and placing as the independent claims are currently limited, nor does the claim disclose any particular process or steps of using said computer, computer program product, computing system, non-transitory computer readable storage medium, memories, processors, computing device, machine learning system, neural network and user interface in a particular order.  Therefore, the method, program and product of the independent claims are not an improvement of computing technology, but rather an commercial interactions through business relations for inventory management through product placement based on sales performance, which is not significantly more than an abstract idea.  Also, it is noted that the step of selecting a neural network is not limited to a particular technology and is considered a “certain method of organizing human activity”.  Lastly, the applicant’s own statement: “In enabling that computer functionality, we can provide a system that utilizes machine learning for adjacency planning in an automated manner” merely shows a process that is automated through computer implementation, which does not include more than generic computer components being used in their ordinary capacity as shown above and is therefore not significantly more than an abstract idea.
Dependent claims 2, 4-7, 9, 11-14, 13-14, 16, 18-22 and 24 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Mattingly, Wannier and Hasan in the invention of Hunt, as a whole.  Applicant asserts that the cited prior art does not disclose the amended limitations of independent claims 1, 8 and 15 and "generating a planogram on a user interface, the planogram including placement of at least a portion of the plurality of products within a retail space, wherein each of the one or more association pairs are placed within a pre-defined distance of one another".  However, as cited above, Mattingly teaches an inventory management system that displays a planogram on a user interface, wherein said planogram prescribes specific locations of specific products and Hunt teaches the use of neural networks [among other types of data analysis] to associate products together in pairs [or other groupings] based Wannier describes a system of scoring fashion products and displaying them to a user in a prioritized manner based on various user preferences of fashion criteria, such as garment type, size, fit, color, etc.  Hasan teaches a fashion product inventory management system that uses product images to train neural networks to identify and group fashion products of like color and size, wherein the color determination can distinguish between various intensities of various colors to determine a particular shade of a particular color through analysis of pixels within said product images.  The combination of which satisfy all of the limitations of the claims of the instant application as currently amended.  The citation of Hunt, Mattingly, Wannier and Hasan needs to be considered as a whole, not just the sections cited by the examiner.    

Conclusion       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687